21-10630-tmd Doc#6 Filed 08/05/21 Entered 08/05/21 14:01:40 Main Document Pg 1 of 4




                               UNITED STATES BANKRUPTCY COURT
                                     WESTERN DISTRICT OF TEXAS
                                              AUSTIN DIVISION
   -------------------------------------------------------------------------x
   In re:                                                                     Chapter 11
                                                                                      :
                                                                                      :   Case No. 21-10630
   WC 717 N HARWOOD ROPERTY, LLC,
                                                                                      :
                                                                                      :
                                                                                      :
                                 Debtor.                                              :
   -------------------------------------------------------------------------------x



                                MOTION FOR ADMISSION PRO HAC VICE


   TO THE HONORABLE JUDGE OF SAID COURT:

            Comes now Theresa A. Driscoll (“Applicant”) moves this court to grant admission to

   the United States Bankruptcy Court for the Western District of Texas pro hac vice to represent

   SKW ‒ B Acquisitions Seller J, LLC, in this case, and would respectfully show the Court as

   follows:

         1. Applicant is an attorney and counsel with the law firm Moritt Hock & Hamroff

            LLP with offices at:

                      Mailing address: 400 Garden City Plaza

                      City, State, Zip: Garden City, New York 11530

                      Telephone: (516) 873-2000              Fax: (516) 873-2010

                      Email Address: tdriscoll@moritthock.com

        2. Since January 24, 2001, Applicant has been and presently is a member of and in

            good standing with the Bar of the State of New York. Applicant's bar license

            number is 3905759.

        3. Applicant has been admitted to practice before the following state and federal courts:


   MOTION FOR ADMISSION PRO HAC VICE - Page 1
21-10630-tmd Doc#6 Filed 08/05/21 Entered 08/05/21 14:01:40 Main Document Pg 2 of 4




           Court:                                       Admission date:


           EDNY                                         2001

           SDNY                                         2001




       4. Applicant is presently a member in good standing of the bars of the courts listed

          above, and is not currently suspended or disbarred in any other court, except as

          provided below (list any court named in the preceding paragraph before which

          Applicant is no longer admitted to practice):                  None _____________

          _________________________________________________________________


       5. Applicant has never been subject to grievance proceedings or involuntary removal

          proceedings while a member of the bar of any state or federal court, except as provided

          below:     None_____________________________________________________


       6. Applicant is eligible to practice in the Bankruptcy Court.


       7. Applicant has read and is familiar with the Local Rules of the Western District of Texas

          Bankruptcy Court and is also subject to all rules of practice of the U.S. District Court of

          the Western District of Texas and will comply with the standards of practice set out

          therein.




   MOTION FOR ADMISSION PRO HAC VICE - Page 2
21-10630-tmd Doc#6 Filed 08/05/21 Entered 08/05/21 14:01:40 Main Document Pg 3 of 4




       8. Applicant has not requested admission pro hac vice in the Bankruptcy Court for the

          Western District of Texas in the preceding twelve months.


          Wherefore, Applicant prays that this Court enter an order permitting the admission of

   Theresa A. Driscoll to the U.S. Bankruptcy Court Western District of Texas pro hac vice for

   this case only.



                                           Respectfully submitted,


                                           Theresa A. Driscoll, Esq.
                                           Theresa A. Driscoll, Esq.
                                           Moritt Hock & Hamroff LLP
                                           400 Garden City Plaza
                                           Garden City, New York 11530
                                           Phone: (516) 873-2000
                                           Email: tdriscoll@moritthock.com


                                           Frances A. Smith
                                           Frances A. Smith
                                           State Bar No. 24033084
                                           Ross & Smith, PC
                                           700 N. Pearl Street, Ste. 1610
                                           Dallas, Texas 75201
                                           Phone: (214) 377-7879
                                           Email: Frances.smith@judithwross.com


                                   CERTIFICATE OF SERVICE
            I certify that on August 5, 2021, I served or caused to be served a true and correct
    copy of this motion via the Court’s Electronic Case Filing System and/or U. S. mail upon
    the parties listed in the attached Service List as indicated.


                                                      /s/ Frances A. Smith
                                                      Frances A. Smith




   MOTION FOR ADMISSION PRO HAC VICE - Page 3
21-10630-tmd Doc#6 Filed 08/05/21 Entered 08/05/21 14:01:40 Main Document Pg 4 of 4



                                    SERVICE LIST
                         WC 717 N HARWOOD PROPERTY, LLC
                                   Case No. 21-10630

      Debtor:                             United States Trustee:
      WC 717 N Harwood Property, LLC      Office of the United States Trustee
      814 Lavaca St.                      Attn: Deborah A. Bynum
      Austin, TX 78701                    903 San Jacinto Blvd., Room 230
      Served via U.S. mail                Austin, TX 78701
                                          Phone: 512-916-5328
      Debtor’s Counsel:                   Fax: 512-916-5331
      Fishman Jackson Ronquillo PLLC      Served via ECF
      Attn: Mark H. Ralston
      13155 Noel Rd #700
      Dallas, TX 75240
      Phone: 214-499-5544
      Fax : 214-499-5501
      Email: mralston@fjrpllc.com
      Served via ECF
